Name: Commission Implementing Regulation (EU) NoÃ 614/2012 of 9Ã July 2012 approving non-minor amendments to the specification for a name entered in the register of traditional specialities guaranteed (Falukorv (TSG))
 Type: Implementing Regulation
 Subject Matter: consumption;  Europe;  international trade;  foodstuff
 Date Published: nan

 10.7.2012 EN Official Journal of the European Union L 178/7 COMMISSION IMPLEMENTING REGULATION (EU) No 614/2012 of 9 July 2012 approving non-minor amendments to the specification for a name entered in the register of traditional specialities guaranteed (Falukorv (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (1), and in particular the first subparagraph of Article 9(4) thereof, Whereas: (1) By virtue of the first subparagraph of Article 11(1) of Regulation (EC) No 509/2006, the Commission has examined Swedens application for the approval of amendments to the specification for the traditional speciality guaranteed Falukorv registered under Commission Regulation (EC) No 2430/2001 (2). (2) Since the amendments in question are not minor within the meaning of Article 11 of Regulation (EC) No 509/2006, the Commission published the amendment application in the Official Journal of the European Union, as required by the first subparagraph of Article 8(2) of that Regulation (3). As no statement of objection within the meaning of Article 9 of Regulation (EC) No 509/2006 has been received by the Commission, the amendments should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name contained in the Annex to this Regulation are hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 1. (2) OJ L 328, 13.12.2001, p. 29. (3) OJ C 251, 27.8.2011, p. 6. ANNEX Products intended for human consumption listed in Annex I to the Treaty: Class 1.2. Meat products (cooked, salted, smoked, etc.) SWEDEN Falukorv (TSG)